899 F.2d 1228
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.KENNAMETAL, INC., Plaintiff-Appellee,v.TOOL SERV, INC., Defendant-Appellant.
Nos. 89-1630, 90-1009.
United States Court of Appeals, Federal Circuit.
March 23, 1990.Rehearing Denied May 3, 1990.

PAULINE NEWMAN and PLAGER, Circuit Judges, and ALLEN SHARP, Chief Judge.*
Judgment
PER CURIAM.


1
AFFIRMED.  See Fed.Cir.R. 36.



*
 The Honorable Allen Sharp, Chief Judge, United States District Court for the Northern District of Indiana, sitting by designation pursuant to 28 U.S.C. Sec. 293(a)